Name: Commission Regulation (EEC) No 762/91 of 27 March 1991 adopting interim protective measures regarding applications submitted during the period 18 to 22 March 1991 for STM licences for trade with Spain in beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 3 . 91 Official Journal of the European Communities No L 81 /27 COMMISSION REGULATION (EEC) No 762/91 of 27 March 1991 adopting interim protective measures regarding applications submitted during the period 18 to 22 March 1991 for STM licences for trade with Spain in beef and veal applied for are likely to bring about a serious disturbance of the Spanish market for live animals ; whereas, as an interim protective measure, licences should only be issued for up to a given percentage of the quantities applied for, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3690/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism to trade in the beef and veal sector between the Community as constituted on 31 December 1985 and Spain (*) fixes in particular the indicative ceilings applicable to beef and veal and the maximum quantities for which STM licences may be issued each quarter ; Whereas Article 85 ( 1 ) of the Act of Accession makes provision for the Commission to take interim protective measures necessary where an examination of the trend in intra-Community trade shows a significant increase in imports carried out or foreseeable in the current year or part thereof ; Whereas an examination of licence applications lodged from 18 to 22 March 1991 shows that the quantities HAS ADOPTED THIS REGULATION : Article 1 For live animals of the bovine species other than pure ­ bred breeding animals and animals for bullfights : 1 . applications for STM licences lodged from 18 to 22 March 1991 and notified to the Commission shall be accepted in respect of 1 2,674 % of the quantities applied for therein ; 2. further applications may be submitted from 1 April 1991 . Article 2 This Regulation shall enter into force on 1 April 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 357, 20 . 12. 1990, p. 27.